DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101875437 (KR 437) in view of DE 102005052635 to Moritz.

    PNG
    media_image1.png
    757
    958
    media_image1.png
    Greyscale

KR 437 discloses a vehicle that comprises a charging lid (130) configured to cover a charging port (120) of an inlet in an openable and closable manner; a water droplet detector (not shown) configured to detect water droplets on the vehicle; and a controller (ECU) in communication with the detector.
The controller (ECU) is configured to release a lock of the charging lid when an access key configured to wirelessly communicate with the vehicle and provide an instruction to lock or unlock a door of the vehicle is present near the vehicle or when an unlock condition for keeping the door unlocked is satisfied. 


However, KR 437 fails to disclose that the water droplet detector is configured to signal the controller, so that the controller locks the charging lid in a closed state, regardless of whether the unlock condition is satisfied.
Moritz teaches that it is well known in the art to provide a water droplet detector (sensor 6) that will detect water droplets (rain) and communicate it to a control unit (2). The control unit is also in communication with a door or flaps position. If rain is detected, the flaps or doors, by actuators (9), will change the position to a closed state, regardless of whether the unlock condition is satisfied (until the detector stop sensing the rain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the water droplet detector described by KR 437, as one that will position the lid in a closed state, as taught by Moritz, in order to prevent opening of the lid and allow water to enter the port.

KR 437 also fails to disclose that the water droplet detector is an image capturing device. 
Moritz teaches that it is well known in the art to provide a detector as an image capturing device (sensor 4, video or image sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the detector described by KR 437 as an image capturing device, as taught by Moritz, in order to have an image of the droplet detection.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101875437 (KR 437) in view of DE 102005052635 to Moritz and further in view of US Pat No 7,026,861 to Steenwyk.
KR 437, as modified by Moritz, fails to disclose that the controller is configured to obtain position information indicating a position of the vehicle and to enable the water droplet detector to detect water droplets when the vehicle is at a position at which washing is to take place.
KR 437 disclose that the controller (ECU) is in communication with a vehicle position sensor (wheel speed and acceleration sensors are configured to detect if the vehicle is in motion or in a stop position).
Steenwyk teaches that it is well known in the art to provide a controller (26c) in communication with a water droplet detector (28) that is capable of detect either rain drops or water drops in a carwash and maintain the door latches in a closed state (col 4 line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller described by KR 437, as modified by Moritz, with a detector capable of detecting rain drops and water drops in a carwash, as taught by Steenwyk, in order to and maintain the lid in a closed state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 19, 2022